resolving a petition for mandamus relief, this court considers whether the
                 district court has abused its discretion.").
                              A writ of mandamus is an extraordinary remedy, and writ
                 relief is generally available only when there is no plain, speedy, and
                 adequate remedy in the ordinary course of law. NRS 34.170; Smith v.
                 Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851,
                 853 (1991). The district court found in its order that appellants have a
                 speedy and adequate remedy in the ordinary course of law in the form of a
                 lawsuit challenging the conditions of their confinement. In their proper
                 person appeal statement, appellants provide no argument as to why they
                 cannot challenge in a lawsuit the prison's new procedures regarding
                 inmate access to the law library and how legal research is to be conducted.
                 Accordingly, we conclude that the district court did not abuse its discretion
                 in denying appellants' petition for writ relief, and we
                              ORDER the judgment of the district court AFFIRMED.




                                           Hardesty



                         Lai (AR             , J.                                       J.
                 IThum L
                      iL




                 cc: Hon. James E. Wilson, District Judge
                      Howard Lee White
                      John Randall Quintero
                      Attorney General/Carson City
                      Carson City Clerk

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e